DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a braking device” (claimed in claim 3) and “a control device” (claimed in claim 7), [with these claims dependent on claim 2 which recites “an adjusting device”] (para. 134 describes that a controller 156 CPU corresponds to “adjusting device”, braking device” and “control device”), does not reasonably provide enablement for the recitation of these elements as separate elements since they appear to each refer to the same element.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Based on the teaching from the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a braking device” [dependent on claim 2 which recites “an adjusting device”]. As discussed above, based on the teaching from the specification it appears that each of the elements (i.e. “adjusting device”, “braking device” and “control device”) are actually the same CPU component thus it is not clear how they could separately be introduced as separate components as claimed. The scope of the invention is thus unclear.
Claim 7 recites the limitation “a control device” [dependent on claim 2 which recites “an adjusting device”]. As discussed above, based on the teaching from the specification it appears that each of the elements (i.e. “adjusting device”, “braking device” and “control device”) are actually the same CPU component thus it is not clear how they could separately be introduced as separate components as claimed. The scope of the invention is thus unclear.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the fastening tool is configured such that a first moving distance is adjustable” in claim 1, last paragraph.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (This structure being the controller (CPU) as described in para. 134)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Allowable Subject Matter
Claims 1-2, 6, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The best art of record, Chen (PGPub 2010/0139067), discloses a fastening tool 1 (Fig. 1) configured to fasten a workpiece via a fastener, the fastener having a pin and a cylindrical part through which the pin is inserted, the fastening tool comprising: a housing extending in a front-rear direction of the fastening tool along a driving axis (Fig. 1); a cylindrical fastener-abutment part held by a front end portion of the housing so as to be capable of abutting on the cylindrical part (Fig. 3); a pin-gripping part 543 (Fig. 1-6; para. 19-22; claim 1; Note this part is referenced as 523 in spec. which is a typo) having a plurality of gripping claws configured to grip a portion of the pin, the pin-gripping part being coaxially held within the fastener-abutment part so as to be movable in the front-rear direction along the driving axis relative to the fastener-abutment part, the pin-gripping part being configured such that its gripping force of gripping the pin is changed by movement of the plurality of gripping claws in a radial direction relative to the driving axis along with movement of the pin-gripping part in the front-rear direction relative to the fastener-abutment part (Fig. 1-6; para. 19-22; claim 1); a detection-target part 54 provided to move together with the pin-gripping part in the front-rear direction (Fig. 2; claim 1); a detection device 60/62 configured to detect the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan J. Walters/Primary Examiner, Art Unit 3726